UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6362



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEWIS THOMAS CORNELL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:00-cr-00204-WLO; 1:06-cv-00916-WLO)


Submitted:   May 31, 2007                   Decided:   June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis Thomas Cornell, Appellant Pro Se. Angela Hewitt Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lewis Thomas Cornell seeks to appeal the district court’s

order    accepting      the    recommendation      of   the   magistrate    judge,

construing Cornell’s motion for reduction of sentence under 18

U.S.C.A. § 3582(c) (West 2000 & Supp. 2007), as a successive 28

U.S.C.    §    2255   (2000)    motion,     and   dismissing   it   for    lack   of

jurisdiction. The order is not appealable unless a circuit justice

or   judge     issues   a     certificate    of   appealability.      28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Cornell has not

made the requisite showing.          Accordingly, we deny a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED


                                      - 2 -